CARPENTER, J.
This is an action brought by William J. Brown against *61Bradford Campbell to recover for legal services. The case was tried before a jury on May 8, 1930, at which time the jury returned a verdict for the plaintiff in the sum of '$4,764.25. Within due time the defendant' filed a motion for a new trial, alleging the usual grounds.
For plaintiff: John P. Beagan.
For defendant: Boss, Shepard & McMahon.
The Oourt, after carefully considering the evidence in this case, feels that the jury were justified in returning the verdict that they did, and that substantial justice has been done.
Motion for a new trial denied.